Citation Nr: 0005665	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES


Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of a lung 
injury, residuals of pneumonia, residuals of hepatitis, a 
rectal fistula, a colon disorder, and a leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 RO 
decision which denied the veteran's application to reopen 
claims for service connection for residuals of a lung injury, 
residuals of pneumonia, residuals of hepatitis, a rectal 
fistula, a colon disorder, and a leg disability.  A 
videoconference hearing was held before a member of the Board 
in August 1999.  


FINDINGS OF FACT

1.  In November 1995, the Board denied the veteran's claims 
for service connection for residuals of a lung injury, 
residuals of pneumonia, residuals of hepatitis, a rectal 
fistula, a colon disorder, and a leg disability.  

2.  The evidence submitted since the November 1995 Board 
decision is cumulative and redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the 1995 Board decision, and his claims for service 
connection for residuals of a lung injury, residuals of 
pneumonia, residuals of hepatitis, a rectal fistula, a colon 
disorder, and a leg disability are not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R.§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1951 to October 1952. The veteran's service medical records 
are unavailable; the National Personnel Record Center (NPRC) 
has reported that such records were apparently destroyed in 
the 1973 NPRC fire. 

A July 1968 VA hospital summary shows that the veteran was 
seen complaining of a boil on his buttocks which began two 
weeks ago.  He also gave a past history of internal 
hemorrhoids with bright red bleeding.  Examination showed a 
peri-rectal abscess, for which an incision and drainage was 
performed.  It was noted that old scars around the rectum 
indicating the possibility of fistula in ano. 

A November-December 1968 VA hospital summary shows that the 
veteran was seen for fistula in ano.  It was noted that he 
had some drainage in the region of two very small openings in 
the skin.  A history of bright red rectal bleeding and peri-
rectal abscess was noted.  A fistulectomy was performed 
during this admission, and the diagnosis was fistula in ano.  

In September-October 1972, the veteran was treated at a VA 
hospital complaining of a three day history of left lower 
chest pain, associated low grade fever, and cough productive 
of no sputum.  He related that he had a history of treatment 
for lingular pneumonia as an outpatient in 1966.  The veteran 
denied any symptoms in the lower extremities for venous 
thrombosis or pelvic inflammation.  Examination of the chest 
revealed fine rales in the left base posteriorly as well as a 
very notable splinting in the left throughout the entire 
examination.  Chest X-rays revealed a blunted right 
hemidiaphragm, prominent vascular markings bilaterally, and a 
high left hemidiaphragm with a questionable lingular segment 
infiltrate.  The diagnoses were idiopathic multiple pulmonary 
emboli with infarction, and thrombophlebitis of both lower 
extremities.  No source was shown for the pulmonary emboli as 
a venogram performed near the end of his hospital stay was 
completely within normal limits.  

A December 1992 VA triage record shows that the veteran was 
seen for complaints of trouble breathing, chest pain, and a 
feeling of heavy legs.  He said he had this problem for a 
couple of months.  He reported a history of a blood clot in 
the lung in 1972 or 1973, rectal fistula, pneumonia, and back 
problems.  Later in December 1992, he underwent cardiac 
catheterization; he was diagnosed as having coronary artery 
disease and angina pectoris; and he subsequently received 
treatment for heart disease.

In January 1993, the veteran filed a claim for service 
connection for a lung condition and hepatitis.  He said his 
lung was injured in a jeep wreck during service in Korea in 
1951 and he was then also treated for hepatitis.  The only 
post-service treatment he reported was at the VA in 1992, 
supposedly for a lung condition.  In a February 1993 
statement, the veteran said a jeep turned over and landed on 
him in Korea in 1951, breaking his ribs, and he felt the 
accident had caused problems with his health.  He said that 
since service he had problems with his lungs, including 
pneumonia, and with his legs and colon.  He reported 
treatment in the 1960s and 1970s for a rectal fistula.  In a 
March 1993 statement, the veteran said that the November 1951 
jeep accident broke his ribs and forced air out of him, and 
that in April or May 1952 he was hospitalized for hepatitis.

On VA examination in March 1993, the veteran complained of 
arterial blockage, chest pains, back pain, and an 
asymptomatic umbilical hernia.  The examiner noted that the 
veteran had an unsteady gait and used a cane.  His chest was 
symmetrical and non-tender with no restriction in expansion.  
The lungs were clear with diminished breath sounds over the 
left lung fields, more than the right.  No rales or wheezes 
were heard.  The veteran described dyspnea on walking 400 to 
500 yards.  He reported anterior chest pain and a productive 
cough with occasional yellow phlegm.  The veteran 
demonstrated free movement of all extremities.  The chest X-
ray was essentially negative with no acute findings; however, 
parenchymal and pleural scarring in the left lung base was 
revealed.  X-rays of the ribs were normal.  Laboratory 
results reflected that the veteran was positive for hepatitis 
Type A antibodies; however, no chronic disorder was found.  
The diagnosis was coronary artery disease and low back pain 
syndrome.  

In a September 1993 statement, the veteran indicated that in 
November 1951 a jeep turned over on top of him and ruptured 
his navel.  He said that in April or May 1952, he was 
diagnosed with hepatitis and was also treated for intestinal 
worms.  The veteran also related that he had a blood clot in 
his left lung in 1972.  

During a February 1994 RO hearing, the veteran testified that 
a jeep turned over on him in November 1951 and "mashed all 
of the air out of him" during active duty in Korea.  He said 
that he was then treated at a field hospital for broken ribs; 
he said his chest was taped and he was sent back to his 
company.  The veteran indicated it was his personal belief 
that the injury was responsible for later problems with a 
collapsed lung and pneumonia; he said that after service, in 
the late 1950s or early 1960s, he was treated for pneumonia 
and pleurisy, and he later had more treatment for pneumonia.  
He stated that in March or April 1952 he was briefly 
hospitalized for hepatitis.  He noted that during that 
admission he was also found to have intestinal worms, and he 
was dewormed.  The veteran testified that he had a boil on 
his buttocks at service discharge but he did not report it.  
He related that he self-treated an abscess until he received 
treatment for a rectal fistula by the VA in the 1960s.  He 
said that his claim concerning a colon condition pertained to 
the rectal fistula.  He claimed that he injured his leg 
during basic training when he fell into a foxhole in early 
1951.  

In a May 1994 letter, the veteran's former wife claimed that 
the veteran told her about a jeep accident that he was 
involved in during service in Korea.  The veteran told her 
that the accident caused a hernia in his rectum.  She noted 
that he kept his rectal fistula problems to himself until he 
sought treatment at a VA hospital due to pain.  In another 
letter that same month, the veteran's sister noted that he 
told her that a jeep turned over on him while he was in the 
Army.  She said that he had broken ribs and that air was 
forced out of his mouth and rectum.  She noted that over the 
years the veteran wondered whether trouble with his lungs and 
rectum was caused by the jeep accident.  

The above summarized evidence was on file at the time of the 
November 1995 Board decision which denied service connection 
for residuals of a lung injury, residuals of pneumonia, a 
rectal fistula, a colon disorder, and a leg disability.  The 
Board noted there was no competent evidence to show a 
relationship between the claimed disabilities and service.  
Service connection for hepatitis was denied on the basis that 
current residual disability was not shown.  Evidence received 
since the November 1995 decision is summarized below.

Morning reports from the service department reflect that the 
veteran was admitted to a hospital from April to May 1952; 
however, the reason for admission is not shown.

The veteran submitted an April 1996 letter from [redacted]
[redacted].  Mr. [redacted] indicated that in November 1951, a jeep 
rolled over, landing on top of the veteran.  He said that he 
was one of four or five soldiers who lifted the jeep off of 
him.  He knew the veteran was injured but did not know the 
extent of his injuries at that time.  

In an August 1996 statement, [redacted] noted that he and 
the veteran were in basic training together, and that the 
veteran had recently asked him if he recalled the veteran's 
injury to his leg during basic training.  He said that he did 
not remember how the veteran hurt himself but he remember 
that he was hospitalized.  

In a November 1997 statement, the veteran related that he 
suffered broken ribs, a collapsed lung, and a ruptured navel 
as a result of a jeep accident during active service in 
Korea.  He also indicated that his legs and back were injured 
during service.  

In October 1997, the veteran underwent a private psychiatric 
evaluation in connection with his claim for service 
connection for posttraumatic stress disorder (PTSD).  
[Service connection was later granted for PTSD.]  In a 
December 1997 statement, F. Joseph Whelan, M.D. recounted the 
recent psychiatric evaluation.  It was noted that the 
veteran's reported a history of a jeep accident during 
service in Korea, and reported that the jeep flipped over on 
him, fracturing his ribs on the right side and injuring his 
left lung.  The veteran related that he also had trouble with 
his back and legs since that time, he reported that he was 
diagnosed with hepatitis and intestinal worms during active 
duty, and he said he injured his legs during basic training.  
The veteran also gave an account of post-service history.  
Based on the reported history and mental status examination, 
Dr. Whelan rendered a diagnosis of PTSD and depression.  He 
opined that it was very probable that much of the 
difficulties with the veteran's lung, heart condition and 
legs were causally related to injuries sustained during 
active duty.  Dr. Whelan maintained that it was his opinion 
to a reasonable medical certainty, that the veteran's present 
debilitating and disabling conditions were to a large part, 
related to injuries sustained during service in the Army.  

On VA PTSD examination in March 1998, the veteran reported a 
past medical history which included injury to his legs, 
broken ribs, passing blood in his stools, a collapsed lung, 
and other conditions from a November 1951 jeep accident.  He 
also related that he had a history of hepatitis in 1952.  It 
was noted that he walked with an unsteady gait and used a 
cane.  The diagnoses were generalized anxiety disorder and 
adjustment disorder with anxious and depressed mood secondary 
to physical illness and situational factors.  

A private psychiatric evaluation conducted in June 1998 by 
Barry C. Yates, M.D. reiterates the veteran's reported 
history of injury following a jeep accident during service.  
PTSD was diagnosed.  Similarly, an October 1998 VA PTSD 
examination recites the veteran's history of injuries from a 
service jeep accident.

In January 1999, the veteran submitted additional VA 
treatment records dated from many years after service.  Some 
of the records are duplicates of records previously 
considered.  Medical records from 1986 to 1988 show treatment 
for such conditions as a back disorder (said to be due to a 
1981 injury), memory problems, a small umbilical hernia 
(noted in 1986), and lung complaints.  A report of a chest X-
ray study from June 1987 reflects elevation of the left 
hemidiaphragm with adhesions peripherally.  Pleural adhesions 
were observed in the left chest wall with thickening of the 
pleura.  The examiner opined that such findings resulted from 
an old trauma in the left chest and possibly a previous 
rupture of the left hemidiaphragm.  A slight degree of 
cardiomegaly was also noted.  

In April 1999, the veteran submitted copies of portions of 
medical texts concerning traumatic injuries.  The medical 
literature contains general information regarding blunt 
injuries to the heart and chest, posttraumatic pulmonary 
insufficiency, pneumonia, enterocutaneous fistulas, hernias, 
and posttraumatic liver complications.  

During a Board videoconference hearing, the veteran submitted 
a July 1999 document signed by seven physicians/other health 
professional.  The document was written by the veteran and 
reportedly presented to the health professionals without 
identifying the veteran as the subject of the document.  The 
document describes a history of a jeep accident during 
service.  The veteran noted that while being pinned under the 
jeep he could not get a deep breath and lost control of his 
bowels.  He said that he was hospitalized for over 30 days.  
The veteran stated that on discharge from active service, he 
had a herniated umbilicus.  He also related other post-
service medical problems including leg pain, acute pulmonary 
emboli, rectal fistulas, and abscesses.  The document 
concluded by requesting the doctors' signatures if they 
agreed that such traumatic injuries could have caused the 
numerous listed medical problems.  

At an August 1999 Board hearing, the veteran related that he 
suffered broken ribs as the result of a jeep accident during 
service.  He testified that his ribs were taped up and he was 
able to continue his regular duties.  The veteran indicated 
that four months after the jeep accident he was hospitalized 
and told that he had hepatitis and intestinal worms.  He said 
that at discharge from active duty, he reported residual 
problems from the accident to the examiner.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for residuals of a lung injury, residuals 
of pneumonia, residuals of hepatitis, a rectal fistula, a 
colon disorder, and a leg disability was denied by the Board 
in November 1995.  A Board decision is final, with the 
exception that a claim may later be reopened by the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1995 Board 
decision, which would permit the reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

At the time of the 1995 Board decision, the veteran's service 
medical records from his active duty (January 1951 to October 
1952) were not available.  The Board considered post-service 
medical records which revealed treatment for peri-rectal 
abscess and fistula in ano in 1968, and for idiopathic 
pulmonary emboli and bilateral thrombophlebitis in 1972.  The 
1972 records include a history of pneumonia in 1966.  Other 
evidence considered by the Board in the 1995 decision 
included a 1993 VA examination which noted that the veteran 
was positive for hepatitis Type A antibodies, although no 
residuals of hepatitis were found.  A chest X-ray showed 
normal ribs and some pleural scarring in the left lung base.  
The Board also considered the veteran's statements and 
hearing testimony in which he asserted that most of his 
claimed disabilities were due to a jeep accident during 
active service in late 1951, that a leg was also injured 
earlier during basic training, and that he was treated for 
hepatitis in early 1952 .  The veteran submitted statements 
from his former wife and from his sister which noted that the 
veteran told them about his jeep accident during service.  
The Board denied service connection for residuals of a lung 
injury, residuals of pneumonia, a rectal fistula, a colon 
disorder, and a leg disability on the basis that no competent 
evidence was presented which showed a relationship between 
the claimed disabilities and service.  Service connection for 
hepatitis was also denied on the basis that current residual 
disability was not shown.  

Evidence submitted since the November 1995 Board decision 
includes service morning reports which reveal that the 
veteran was admitted to a hospital in April-May 1952; the 
reasons for this admission are not shown.  The dates of the 
hospitalization correspond to those which the veteran has 
reported for hospitalization for hepatitis.  However, service 
connection was previously denied for hepatitis on the basis 
that there is no current residual disability, and no 
additional medical evidence has been received to show current 
disability from hepatitis.  While the service morning reports 
are new evidence, under the circumstances they are not 
material evidence since they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

Evidence submitted since the 1995 Board decision includes a 
number of duplicate or cumulative medical records, and such 
are not new evidence.  A chest X-ray report from 1987 
suggests that pleural adhesions in the left chest wall 
resulted from an old trauma in the left chest and possibly a 
previous rupture of the left hemidiaphragm.  Even if this is 
considered new evidence, it is not material as it does not 
medically link a current lung condition with the claimed in-
service accident or any other incident of service; such 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Since the 1995 Board decision, the veteran has submitted 
written statements and additional hearing testimony to the 
effect that he has disabilities due to a jeep accident during 
service.  The veteran's assertions are not new, as they are 
duplicative of his statements which were of record at the 
time of the prior final denial of the claims for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran also submitted a 1996 statement from [redacted]
which noted that he remembered that a jeep rolled on top of 
the veteran during service; however, he did not know the 
extent of his injuries.  A 1996 statement from [redacted]
related that he recalled that the veteran was in the hospital 
during their basic training together, but he did not remember 
the circumstances of the injury, although the veteran 
recently said it was for a leg injury.  The statements by the 
veteran's two comrades constitute new evidence, but the Board 
notes that such lay assertions as to the medical diagnosis or 
causality are neither competent evidence nor material 
evidence to reopen the previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board notes that psychiatric evaluations received since 
the 1995 Board decision contain recitations of the veteran's 
story of a jeep accident causing numerous medical problems, 
and the 1997 statement of Dr. Whelan opines that the 
veteran's difficulties with his lungs and legs were related 
to injuries sustained during active duty.  Such statements, 
recorded in the context of a psychiatric evaluation, and 
unenhanced by any additional or substantive medical findings 
by the examiners, do not constitute competent medical 
evidence of causality.  A bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Moreover, historical medical records do not support the 
veteran's story as to the cause of his conditions, and a 
medical opinion based on an inaccurate factual premise has no 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  While such medical 
statements are new evidence, they are not material evidence 
since they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Since the 1995 final Board decision, the veteran also 
submitted copies from portions of medical texts on traumatic 
injuries.  The Board finds that the medical literature is new 
evidence as it had not been previously considered by the 
Board; however, it is not material as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
literature is not concerned with the facts of the veteran's 
particular medical history, and is otherwise too generic to 
constitute competent medical evidence with which to reopen a 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998), Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Additional evidence submitted in support of his application 
to reopen his claims includes a 1999 document signed by seven 
physicians/other health professional describing an alleged 
service injury and medical history.  The document was written 
by the veteran and does not indicate that the doctors 
actually examined him; in fact, the veteran says the doctors 
were not aware of his identity.  Under the circumstances, 
this document is nothing more than a self-reported and 
unsubstantiated lay history; it is not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; LeShore, supra; Reonal, 
supra.  

Thus, the Board finds that the evidence received since the 
1995 Board decision is not new and material.  It follows that 
the claims for service connection for residuals of a lung 
injury, residuals of pneumonia, residuals of hepatitis, a 
rectal fistula, a colon disorder, and a leg disability are 
not reopened.  Consequently, the application to reopen the 
claims must be denied.  


ORDER

The application to reopen previously denied claims for 
service connection for residuals of a lung injury, residuals 
of pneumonia, residuals of hepatitis, a rectal fistula, a 
colon disorder, and a leg disability is denied.  

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

